Citation Nr: 0103705	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-03 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain, and fatigue, claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January to August 
1991, which included service in the Persian Gulf War from 
February to June 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
In August 2000, the veteran gave sworn testimony before the 
undersigned Board member.  A transcript of that hearing is of 
record.  

The Board notes that in his substantive appeal received in 
March 1999, the veteran withdrew his appeal on the issues of 
entitlement to increased ratings for post-traumatic stress 
disorder and for right ear hearing loss.  He stated that he 
was satisfied with the evaluations currently assigned.  
Accordingly, the Board's review is limited to those issues on 
the cover page of this decision.  See 38 C.F.R. § 20.204(b) 
(2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The diagnosis of fibromyalgia has not been confirmed.  

3.  The veteran exhibits objective indications of chronic 
disability manifested by joint and muscle pain with fatigue, 
due to undiagnosed illness, and initially shown to be present 
in service.  

3.  It is probable that the veteran acquired sleep apnea 
during service.  


CONCLUSIONS OF LAW

1.  The veteran has chronic muscle and joint pain with 
fatigue as a result of undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117 (West Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. §§ 3.102, 3.317 (2000).  

2.  Sleep apnea was incurred in service.  38 U.S.C.A. § 1110 
(West Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 
3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for complaints of 
findings of sleep apnea.  In May 1991, the veteran was seen 
at a service clinic for a complaint of chest pain of 12 
hours' duration.  Chest wall pain was assessed but was not 
attributed to any specific disorder.  The service medical 
records are otherwise negative for complaints or findings of 
muscle or joint pain or of associated fatigue.  In addition, 
his Quadrennial Examination for the Army National Guard in 
August 1990 was negative for any pertinent complaints or 
findings.  

The veteran complained of injuries to the right elbow and 
ankle when examined by VA in March 1993.  He was described as 
a vague historian.  X-rays of the right elbow and ankle were 
normal.  The pertinent diagnoses were status post strain of 
the right ankle, by history, and status post trauma of the 
right elbow, by history.  Complaints or findings of sleep 
apnea were not noted.  

A VA Persian Gulf registry examination in December 1994 
included a diagnosis of history of myalgias and fatigue.  

The veteran was admitted to the VA Medical Center (VAMC), 
Washington, D.C., in April 1995 with complaints that included 
chronic fatigue and transient myalgias since the war.  During 
hospitalization, he complained of generalized pain all over, 
sometimes relieved by Tylenol.  A rheumatology consultation 
found no evidence of autoimmune disease, but there was slight 
patellofemoral disease.  There was also the "slight 
possibility" that the veteran might have fibromyalgia, for 
which he was started on Elavil.  The diagnoses on discharge 
from the hospital included fibromyalgia and patellofemoral 
disease.  

In October 1995, the veteran was hospitalized by VA for a 
sleep study.  It was reported that he obtained three to four 
hours of sleep a night, which was not satisfying sleep.  He 
said that he occasionally experienced shortness of breath at 
night and had morning headaches.  It was further reported 
that he had been diagnosed with Persian Gulf War syndrome in 
1991 and that since that time period had developed sleep 
disturbances.  The pertinent diagnosis was sleep apnea.  

When the veteran was evaluated in the Gulf War Health Center 
of the Walter Reed Army Medical Center in November 1995, his 
complaints included fatigue and multiple joint and muscle 
aches since Operation Desert Storm.  He also complained of 
awakening two to three times a night with nightmares, 
nightsweats, and increased snoring.  It was noted that he was 
being worked up by VA for sleep apnea and that he had 
indicated that he had been diagnosed by VA with fibromyalgia.  
The assessment included possible fibromyalgia, and probable 
obstructive sleep apnea (OSA) with resultant fatigue and 
joint pains.  

On VA examination in June 1996, the veteran complained of 
chronic fatigue since his return from the Persian Gulf and of 
chronic joint pain mostly of his knees, elbows, shoulders and 
hips.  He reported that he had undergone bone scans at Walter 
Reed Army Medical Center and was told that he had 
degenerative joint disease.  He also complained of chronic 
muscle pain, for which he took Elavil and Trazodone.  He also 
indicated that an examination for the Persian Gulf registry 
had included laboratory studies and a chest X-ray that were 
normal.  X-rays of the hips were normal.  The impressions 
were history of chronic fatigue; arthralgias with 
degenerative joint disease of the knees and ankles to be 
ruled out; and fibromyalgia "on treatment".  

A VA general medical examination in July 1997 reflected the 
veteran's history of joint pain since about 1991.  It was 
reported that the veteran complained of pain in his ankles, 
knees, hips, elbows, shoulders and low back.  The primary 
joints involved at the time of the examination were the 
knees, hips, shoulders and low back.  It was further reported 
that he had a diagnosis of degenerative changes in his knees 
and hips.  The veteran also said with respect to his muscles 
that he had "hurt all over my body" since 1991.  The 
veteran said that he had been diagnosed with "chronic pain-
fibromyalgia" in 1994.  On examination, the veteran claimed 
tenderness to palpation over all muscles.  The pertinent 
diagnoses were diffuse joint pains, diagnosis of degenerative 
changes in the knees and hips; diffuse muscle pain and 
tenderness to palpation, diagnosis of fibromyalgia; and 
exogenous obesity.  

On VA respiratory examination in November 1997, the diagnoses 
were persistent shortness of breath since 1991 without 
diagnosis to date and no shortness of breath on physical 
examination; and exogenous obesity.  (Service connection for 
shortness of breath due to an undiagnosed illness was denied 
by a rating decision dated in March 1998.)  

In a letter dated in January 1998, the veteran's treating 
neurologist at the VAMC Washington stated that the veteran 
was being followed in the sleep clinic for sleep apnea and 
that he was on continuous positive airway pressure (CPAP) for 
the disorder.  The physician said that the veteran presented 
with fatigue upon returning from the Persian Gulf and was 
evaluated for that and other symptoms.  He said that the 
sleep apnea exists and that it was likely that his sleep 
apnea was present in the gulf.  The physician further stated 
that "the records suggest that he has been symptomatic since 
his return from the gulf again suggesting that it is quite 
possibly related to his service in the gulf."  Received in 
January 1998 with the physician's statement was the report of 
a polysomnogram from the Sleep Laboratory at the VAMC 
Washington showing that the veteran had mild sleep apnea.  

When seen in the VA orthopedic clinic in May 1998, 
fibromyalgia was suspected, and a rheumatology consultation 
was suggested.  The examiner commented that the findings were 
currently inexplicable.  

A VA rheumatology consultation in July 1998 reflects the 
veteran's complaints of multiple myalgias and arthralgias 
since the Gulf War that included the shoulder, back, hip, 
thigh, knee, ankle, and neck.  The assessment was 
fibromyalgia symptoms consistent with Gulf War Syndrome.  In 
a letter dated in August 1998, the chief of the rheumatology 
section at VAMC Washington, who had examined the veteran the 
previous month, stated that the veteran's clinical picture 
was that of Persian Gulf Syndrome with manifestations of 
fibromyalgia and depression.  

In a letter dated in June 1999, L. H. Fenton, M.D., reported 
that the veteran had been under his care for many years for 
the treatment of various illnesses.  It was reported that in 
September 1992, he was seen for complaints of multiple joint 
pain, depression, fatigue and insomnia.  He said that he had 
been having these problems since returning from the Persian 
Gulf.  When last examined by Dr. Fenton in May 1999, the 
veteran's symptoms included chronic multiple joint and muscle 
pain, chronic fatigue, and weakness.  The veteran also 
reported that he had problems sleeping, although he 
acknowledged that he had used and abused alcohol and other 
substances.  However, it seemed that all of his medical 
problems were manifested after his return from the Persian 
Gulf War.  After reviewing some of the documents that the 
veteran brought with him, Dr. Fenton stated that in his 
treatment of the veteran over the years, his current medical 
problems were not present before 1991.  Dr. Fenton was of the 
opinion that the veteran was suffering from, among other 
things, fibromyalgia, degenerative joint disease, and chronic 
fatigue, which the physician felt were all residual effects 
of the veteran's service in the Gulf War.  

In July 1999, the veteran underwent an extensive evaluation 
in the VA Pain Clinic by a specialist in neuromuscular 
disorders.  The veteran's chief complaint was of chronic pain 
in the shoulders, arms, elbows, entire back, hips, back of 
thighs, knees, calves, and ankles.  The examination was felt 
to be normal.  The examiner reported that the veteran 
believed that he had "Persian Gulf Syndrome" and that, 
indeed, he met most of the criteria.  The examiner commented 
that the veteran's diffuse tenderness on examination 
suggested an element of fibromyalgia.  He also had other 
maladies, including sleep apnea.  

However, the veteran underwent an orthopedic evaluation by H. 
J. Jackson, Jr., M.D., in April 2000.  Following a diagnostic 
work-up, Dr. Jackson was of the opinion that the veteran did 
not have, and never had fibromyalgia; rather, he suffered 
from muscle and joint pain as well as fatigue that was still 
undiagnosed, despite the diagnosis of fibromyalgia rendered 
by VA in 1995.  Dr. Jackson stated that the diagnosis of 
fibromyalgia is the clinical finding of tendon-muscle points 
called trigger areas that were absent in the veteran's case.  
Dr. Jackson said that as an orthopedic specialist, he was of 
the opinion that the diagnosis of fibromyalgia was inaccurate 
by orthopedic standards.  Dr. Jackson indicated that he had 
reviewed the record.  

The veteran testified in August 2000 that his duties in 
Southwest Asia required him to travel all over the Persian 
Gulf including Bahrain.  He reported that he was not treated 
for muscle or joint pain, or for sleep apnea, during service.  
He said that he had undergone two sleep studies at VAMC 
Washington.  He stated that the chief neurologist at that 
facility had attributed his sleep apnea to service.  The 
veteran testified that he assumed that his sleep apnea began 
in service and that he did not know exactly what he had until 
he got to a doctor.  He said that he had been told that he 
snored very loudly, and he indicated that he did not get 
restful sleep.  He said that he was told that it sounded as 
though he were gagging.  He stated that he awakened several 
times during the night.  He testified that he experienced 
this problem in service but that he did not know what it was 
called.  He said that a fellow officer who slept in the same 
barracks told him that "I heard you way over here."  The 
veteran said that he had the problem following service but 
that, because of other problems, he did not seek medical 
treatment for his sleep apnea right away.  He said that for a 
time, he thought that the problem might be in his head but 
that he continued to experience the same problem.  

The veteran also testified that he taught barbering prior to 
service and that when he returned from service, his 
employment involved mental more than physical activity.  He 
stated that he was being treated both by VA and privately for 
his muscle and joint pain.  He was now taking Feldene for his 
muscle and joint pain.  He saw each of his physicians about 
once a month for his muscle and joint pain.  The veteran 
testified that he believed that his muscle and joint pain 
began in about April 1991.  He knew that he was in pain, 
although he did not know the reason for his problem.  He also 
said that he felt tired but thought that that was the way he 
was supposed to feel because there was a war on.  He said 
that he continued to feel very tired once he returned to the 
United States.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 C.F.R. 
§ 3.317.  These disabilities can be established by objective 
indications.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317.  

The record shows that the veteran served in the Persian Gulf 
War and is a "Persian Gulf veteran" as that term is defined 
by law for purposes of entitlement to compensation benefits 
for disability due to undiagnosed illness.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).  However, service connection 
may only be established for chronic disability resulting from 
undiagnosed illness that by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

Regarding the first issue on appeal, the Board notes that the 
veteran initially claimed service connection for muscle and 
joint pain and fatigue due to an undiagnosed illness based on 
the veteran's service in the Persian Gulf War.  However, the 
RO has denied the claim on the basis that the veteran's 
persistent muscle and joint pain, and fatigue, have been 
attributed by clinicians to fibromyalgia, which is a known 
clinical diagnosis listed in the rating schedule.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5024 (2000).  Thus, if the 
veteran's complaints can be attributed to fibromyalgia, there 
is no legal entitlement to service connection for muscle and 
joint pain and fatigue due to an undiagnosed illness.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (table).  

The Board finds, however,that Dr. Jackson has persuasively 
argued, based on a review of the record, that the diagnosis 
of fibromyalgia is incorrect and that the veteran's muscle 
and joint pain, as well as fatigue, remains undiagnosed 
despite the diagnosis by VA in April 1995.  The record shows 
that a diagnosis of polymyalgia rheumatica has also been 
entertained and that the diagnosis of fibromyalgia appears to 
have been entered as a working diagnosis for purposes of 
treatment.  However, a definitive diagnosis necessary to 
exclude the veteran's symptoms from consideration under the 
provisions of law providing compensation for veterans of the 
Gulf War is not shown.  Even the VA hospital report in April 
1995, when the diagnosis of fibromyalgia was supposedly 
established, indicates that there was only the slight 
possibility that the veteran had that disorder, despite its 
diagnosis on discharge.  Apart from Dr. Jackson's skepticism, 
there is the evidence of the chief of the rheumatology 
section at the VAMC Washington, who indicated that the 
veteran's clinical picture was that of Persian Gulf Syndrome 
with manifestations of fibromyalgia and depression.  Although 
Dr. Fenton indicated in June 1999 that the veteran had 
fibromyalgia, there is no indication that he is a specialist 
in orthopedics or rheumatology; rather, his practice appears 
to involve neurology and pulmonary disease.  Under these 
circumstances, the Board concludes that the diagnosis of 
fibromyalgia has not been definitively confirmed. 

On the other hand, the record reflects a lengthy history of 
complaints and objective findings of muscle and joint pain 
that have been attributed by a number of examiners to Persian 
Gulf Syndrome.  The record shows that the veteran did not 
have any such complaints prior to his deployment to the 
Persian Gulf and that his subsequent symptoms, which have 
persisted, have been associated with his service there.  In 
these circumstances, service connection for chronic 
disability manifested by muscle and joint pain with fatigue 
due to an undiagnosed illness is warranted.  Chronic fatigue 
syndrome is also a know clinical diagnosis that is recognized 
in the rating schedule.  See 38 C.F.R. § 4.88b, Diagnostic 
Code 6354 (2000).  However, the fatigue noted in the evidence 
of record in this case seems to be part of the symptom 
complex associated with his muscle and joint pain, and 
accompanying weakness, and not a separate ratable entity as 
contemplated by Diagnostic Code 6354.  

With respect to the veteran's claim for service connection 
for sleep apnea, there is no objective evidence of this 
disorder during service.  Rather, there is the veteran's 
testimony that he had symptoms during his service in the 
Persian Gulf that were later identified as sleep apnea.  
There is, moreover, the opinion of his treating VA 
neurologist, who in January 1998 stated that the veteran had 
sleep apnea, that it was present while he was in the Persian 
Gulf, and it had been symptomatic since his return from the 
Persian Gulf.  38 C.F.R. § 3.303.  Under these circumstances, 
the veteran is entitled to the benefit of the doubt.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  It follows that the 
claim for service connection for sleep apnea must be granted.  


ORDER

Service connection for chronic joint and muscle pain with 
fatigue, due to undiagnosed illness, is granted.  

Service connection for sleep apnea is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

